            Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
CARA M. PILIERO

                                   Plaintiff,                            Case No. _______________

                          -against-
                                                                         COMPLAINT
BARTLETT LLP

                                    Defendant.
---------------------------------------------------------------------X

        Plaintiff CARA M. PILIERO (hereinafter referred to as “Plaintiff” or “Piliero”), by and

through her attorneys, BERLINGIERI LAW, PLLC, as and for her Complaint in this action

against the Defendant BARTLETT LLP (hereinafter referred to as “Defendant” or “Bartlett”),

respectfully alleges as follows:

                                            NATURE OF CASE

1.      Plaintiff complains pursuant to the Americans with Disabilities Act of 1990 (“ADA”) as

amended, 42 U.S.C. Sec. 12101 et seq., the laws of the State of New York, New York State

Human Rights Law (“NYSHRL”), Art. 15 Executive Law Sec. 296 et seq., based upon the

supplemental jurisdiction of this Court seeking declaratory relief and damages to redress the

injuries Plaintiff has suffered as a result of, inter alia, disability discrimination, failure to

accommodate, retaliation and constructive discharge by Defendant.

2.      Plaintiff seeks monetary relief including, but not limited to: compensatory and punitive

damages; attorney's fees and the costs of this action; together with any and all other appropriate

legal and equitable relief pursuant to applicable state and federal law.
           Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 2 of 26




                                JURISDICTION AND VENUE

3.      This Court has jurisdiction as this case involves a Federal Question under the ADA. The

Court also has jurisdiction pursuant to 42 U.S.C. §12201; 28 U.S.C. §1331, §1343 and pendent

jurisdiction thereto.

4.      This Court has supplemental jurisdiction under the State laws of New York. This Court

has supplemental jurisdiction over Plaintiff's related claims arising under the Executive Law and

any and all state and local law pursuant to 28 U.S.C. §1367 (a).

                                  PROCEDURAL HISTORY

5.      On or about August 20, 2018, Plaintiff submitted a Charge of Discrimination to the U.S.

Equal Employment Opportunity Commission (“EEOC”). The federal charge number is 520-

2018-04037.

6.      On or about April 23, 2019, the EEOC issued a final Determination finding there is

reasonable cause to believe that Bartlett discriminated against Plaintiff based upon her disability.

The Determination is attached hereto as Exhibit A.

7.      The EEOC issued a Notice of Right to Sue dated June 28, 2019. The Plaintiff has filed

this instant action within ninety (90) days from her receipt of the Notice of Right to Sue, and as a

result, the Plaintiff has fully complied with the administrative prerequisites. The Notice of Right

to Sue is attached hereto as Exhibit B.

8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b).           The acts and

transactions complained of herein occurred in this District, Plaintiff resides and resided in this

District during the course of her employment, and Defendant was and is located in this District.




                                                 2
           Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 3 of 26




                                         THE PARTIES

9.      At all times relevant to this Complaint, Plaintiff is an individual residing in the County of

Westchester, State of New York.

10.     Upon information and belief, at all times relevant to this Complaint, Defendant is a law

firm.

11.     During Plaintiff’s employment with Defendant, Defendant was located at 81 Main Street,

White Plains, New York 10601.

12.     Upon information and belief, Defendant moved office location and is currently located at

711 Westchester Avenue, Suite 405, White Plains, New York 10604.

13.     Upon information and belief, at all times relevant to this Complaint, Defendant has

employed twenty (20) or more employees for each working day in each of the twenty (20) or

more calendar weeks in the current or preceding calendar year and meets the definition of an

"employer" under Title VII and all applicable state and local statutes.

14.     At all relevant times herein, Defendant was an “employer” within the meaning of the

NYSHRL.

                                   STATEMENT OF FACTS

15.     Plaintiff was employed by Defendant from February 23, 2017 until her constructive

discharge on April 12, 2018.

16.     At all relevant times herein, Plaintiff was employed as a Legal Secretary.

17.     In or about 2013, Plaintiff was diagnosed with L4/L5 herniated discs with a left annular

tear.   Plaintiff also suffers from right knee meniscus tear, right knee tri-compartmental

osteoarthritis, serious back pain and serious knee pain.




                                                  3
          Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 4 of 26




18.    At all relevant times herein, Plaintiff has been under the care of a doctor and engaged in

extensive physical therapy to treat the conditions.

19.    In or about February 2017, Respondent’s employee Warren Roth, Esq. advised Plaintiff

of an open position as a legal secretary at Bartlett’s White Plains office, where he was Of

Counsel. Roth told Plaintiff to follow up with Office Manager Karen Falco, and Plaintiff did so.

20.    When Plaintiff interviewed with Falco, Plaintiff advised her that due to her disability she

could only accept the job if she could park in the building.

21.    At all relevant times herein, the building in which Bartlett’s office was located, i.e. 81

Main Street, White Plains, New York 10604, had parking on the lower levels under the building,

and the building entrances were accessible by elevators.

22.    Falco offered Plaintiff the position of Legal Secretary, along with a parking space she

could use. Plaintiff accepted the position and the reasonable accommodation.

23.    In or about June/July 2017, Bartlett terminated Falco’s employment. Falco’s job duties

were assumed by Billing Specialist Brendan Elliott (“Elliot”).

24.    On or about August 31, 2017, Elliott sent an email to all of the non-lawyers at the law

firm. The email stated, “Beginning tomorrow, September 1, 2017, NO ONE is allowed to park

in the 81 Main [S]treet parking garage unless you have been previously Assigned a spot. If you

need an accommodation to be made for you, please see me and we will discuss what is necessary

for a spot in the building to be assigned to you.”

25.    Within minutes of receiving Elliott’s email, Plaintiff responded by email advising him

that she had been parking in the garage since she was hired and she required that reasonable

accommodation. Elliott replied that Plaintiff should see him to discuss the matter.




                                                     4
          Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 5 of 26




26.    On or about August 31, 2017, Plaintiff met with Elliott, and Elliott told her that she

would have to provide a doctor’s note. Elliott told Plaintiff that until she provided the doctor’s

note, Plaintiff would have to park across the street in the garage under Sears.

27.    In order to get from the Sears garage to Bartlett’s office, Plaintiff was required to walk

uphill which caused pain in Plaintiff’s knees and back.

28.     Because of Plaintiff’s disability, walking on an incline is particularly painful and

substantially aggravates her condition.

29.    On or about September 6, 2017, Plaintiff sent Elliott her doctor’s note via email.

Plaintiff’s doctor wrote, “It is imperative that Cara park her car as close to her office as possible

as to limit the amount of time she needs to walk.” In the email, Plaintiff asked Elliott to advise

her about the parking space as soon as possible.

30.    On September 11, 2017, Plaintiff emailed Elliott asking about the status of the parking

space. Plaintiff told Elliott that it had been difficult for her to walk the slope out of the Sears

garage that day.

31.    On September 11, 2017, Elliott replied that he could not guarantee that he could get any

more parking spaces in the building and suggested Plaintiff take the spaces of attorneys when

they were out but said otherwise Plaintiff had to park across the street.

32.    On September 11, 2017, Plaintiff replied to Elliott saying that she did not understand why

Elliott requested the doctor’s note. Plaintiff asked Elliott, “How is the firm accommodating my

disability?”

33.    On September 11, 2017, Elliott emailed Plaintiff stating that building management told

him that there were no spots and no accommodation for people with “handicap placards.” Elliott

insisted there was nothing he could do about it.




                                                   5
              Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 6 of 26




34.        On September 11, 2017, Plaintiff responded by reminding Elliott that he told Plaintiff

that in order to get a parking space Plaintiff needed a doctor’s note, which Plaintiff provided to

Elliott.

35.        On September 11, 2017, Elliott responded stating that he was working to get spaces to

accommodate those with “handicap placards.” He told Plaintiff that she should apply for a

placard, and that one was necessary to obtain a permanent parking space. He said that in the

meantime he would make every effort to find Plaintiff a vacant spot.

36.        Upon information and belief, Elliott’s statement about permanent parking spots being

unavailable was not true, because whenever attorneys joined Bartlett they were immediately

assigned a permanent parking spot. Elliott never gave Plaintiff a place to park in the building,

even on a temporary basis.

37.        One of Bartlett’s paralegals, Akil Moore, had an assigned parking space in the building

and offered Plaintiff his parking space.

38.        For several months thereafter, Plaintiff parked in the space Moore had given to her.

39.        On or about March 19, 2018, Plaintiff arrived to work and found a car in the parking

space given to her by Moore. Plaintiff emailed Elliott advising him of the car in the space and

asked where her new parking space was.

40.        Plaintiff later learned that Bartlett provided a new attorney (non-disabled) the parking

space Plaintiff was using.

41.        On March 19, 2018, Elliott replied, “Please park across the street going forward.”

42.        Plaintiff replied, “So you want me to park in the Sears parking even though I have a

documented disability and have provided you with a doctor’s note, per your instruction?”




                                                   6
           Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 7 of 26




43.     On March 19, 2018, Elliott replied that Plaintiff had to apply for a “handicap placard”

and if she did so, then he would get Plaintiff a “handicap space” across the street.

44.     Elliott also told Plaintiff that he had never given her authority to park in the space she had

been using.

45.     Elliott then wrote to Plaintiff, “I do not have a single other space for anyone other than

attorneys. The building does not have any more handicap spaces, therefore a reasonable

accommodation under the ADA would be a handicap space across the street. Until you have

satisfied these requirements, please park in the [S]ears parking.” (emphasis added).

46.     Plaintiff never requested a “handicap” parking space in either the office garage or across

the street at the Sears parking lot. A space across the street, whether or not set aside for those

with disabilities, was not an accommodation, as it still would require Plaintiff to walk up an

incline to get to Bartlett.

47.     Plaintiff told attorney Jeffrey Wolk, Esq., one of the attorneys at Bartlett that Plaintiff

worked with, that if she had to park across the street she would be forced to resign because the

uphill walk was too painful.

48.     In response, Wolk told Plaintiff that he did not want to lose her over a parking space.

49.     Wolk then called Elliott and told him that he was giving his parking space to Plaintiff.

Elliott told Wolk to put it in an email and Wolk did so.

50.     On or about March 20, 2018, Plaintiff parked in Wolk’s parking space. Soon after,

Plaintiff received a message from receptionist Stefanie Barefoot telling her that Elliott wanted

Plaintiff to move her car across the street.

51.     On March 20, 2018, Plaintiff emailed Barefoot, copying Wolk and Elliott. Plaintiff wrote,

“Per Jeff’s instructions, I am parked in his space with his permission. Is it your directive to me




                                                  7
           Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 8 of 26




that I am to move my car across the street to the Sears parking lot[?] I ask that you please

respond to this e-mail before I will take such action.”

52.    Elliott replied, copying Barefoot, Wolk, and Bartlett’s managing partner Louis Tassan,

Esq., “Please park across the street until Mr. Tassan has made a decision regarding this issue.”

53.    The next day, on March 21, 2018, Plaintiff was out sick and her doctor diagnosed her

with pneumonia. Plaintiff was sick for several days thereafter.

54.    While Plaintiff was out sick, Roth called Plaintiff a few times urging her to “let this

parking situation go.” In one call, Roth told Plaintiff that he had spoken with Tassan, who said

that parking spaces were reserved only for attorneys and that it would “open a can of worms” if

the firm allowed a secretary to park in the building.

55.    It became clear to Plaintiff that Bartlett was not going to provide her with a parking space

in the building and parking across the street caused Plaintiff too much pain.

56.    Due to the intolerable work conditions and the exacerbation of her disabilities because of

Bartlett’s actions, Plaintiff was left no choice but to resign on April 6, 2018.

57.    On July 23, 2018, Plaintiff began working at Babchik & Young, LLP (“B&Y”) as a Legal

Administrative Assistant. B&Y automatically provided Plaintiff with a parking space that met

Plaintiff’s needs, without any reasonable accommodation being necessary.

58.    Accordingly, Plaintiff did not notify B&Y of her disability.

59.    In or about September 2018, Defendant hired a private investigator to harass, follow, film

and report on Plaintiff back to Bartlett.

60.    On December 18, 2018, Bartlett then issued “interrogatories” to B&Y as a way to

retaliate and further harass Plaintiff. A copy is attached hereto as Exhibit C. The interrogatories




                                                  8
           Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 9 of 26




related to Plaintiff’s charge of discrimination against Bartlett which was pending before the

EEOC.

61.     The interrogatories alerted B&Y of Plaintiff’s disability without Plaintiff’s consent.

62.     Upon information and belief, Bartlett served the interrogatories on B&Y, which it knew

to be Plaintiff’s current employer, with the intent to interfere with her current employer.

                         AS AND FOR A FIRST CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER THE
                          AMERICANS WITH DISABILITIES ACT

63.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

64.     Plaintiff claims Defendant violated Title I of the Americans with Disabilities Act of 1990

(Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United States

Code, beginning at section 12101.

65.     SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

discriminate against a qualified individual with a disability because of the disability of such

individual in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.”

66.     Defendant violated the section cited herein by failing to consider Plaintiff’s requests for a

reasonable accommodation, as well as discharging, creating and maintaining discriminatory

working conditions, and otherwise discriminating and retaliating against the Plaintiff because of

her disability and for having complained of discrimination.

67.     Defendant violated the above and Plaintiff suffered numerous damages as a result.




                                                  9
          Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 10 of 26




                       AS AND FOR A SECOND CAUSE OF ACTION
                            FOR RETALIATION UNDER THE
                         AMERICANS WITH DISABILITIES ACT

68.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

69.    SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against

any individual because such individual has opposed any act or practice made unlawful by this

chapter or because such individual made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under this chapter.

70.    Defendant violated the above and Plaintiff suffered numerous damages as a result.

                        AS AND FOR A THIRD CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER THE
                               NEW YORK STATE LAW

71.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

72.    Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a)

For an employer or licensing agency, because of an individual's age, race, creed, color, national

origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,

marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

discharge from employment such individual or to discriminate against such individual in

compensation or in terms, conditions or privileges of employment.”

73.    Defendants engaged in an unlawful discriminatory practice by discriminating against the

Plaintiff because of her disability, and causing a hostile work environment.

74.    Plaintiff hereby makes a claim against Defendant under all of the applicable paragraphs

of Executive Law Section 296.




                                                 10
          Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 11 of 26




                          AS AND FOR A FOURTH CAUSE OF ACTION
                               FOR RETALIATION UNDER THE
                                  NEW YORK STATE LAW

75.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

76.     New York State Executive Law §296(7) provides that it shall be an unlawful

discriminatory practice: "For any person engaged in any activity to which this section applies to

retaliate or discriminate against any person because [s]he has opposed any practices forbidden

under this article."

77.     Defendant engaged in an unlawful discriminatory practice by wrongfully retaliating

against Plaintiff.

                               DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of this action.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (A)     A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned laws of the United States and New York State;

        (B)     Awarding Plaintiff all back pay sustained as a result of the Defendant’s conduct;

        (C)     Awarding Plaintiff compensatory damages;

        (D)     Awarding Plaintiff punitive damages;

        (E)     Awarding Plaintiff consequential damages;

        (F)     Awarding Plaintiff any other statutory penalties as recoverable under applicable

laws and statutes;




                                                 11
          Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 12 of 26




       (G)     Awarding Plaintiff costs and disbursements incurred in connection with this

action, including reasonable attorneys’ fees, expert witness fees, and other costs;

       (H)     Pre-judgment and post-judgment interest, as provided by law; and

       (I)     Granting Plaintiff such further relief as this Court finds necessary and proper.

Dated: New York, New York
       September 25, 2019

                                              Respectfully submitted,
                                              BERLINGIERI LAW, PLLC
                                              Attorney for Plaintiff
                                              244 Fifth Avenue, Suite F276
                                              New York, New York 10001
                                              Tel.: (347) 766-1728
                                              Fax: (914) 730-1044
                                              Email: Melissa@nyctlaw.com

                                      By:     ____________________________
                                              MELISSA ALEXIS RODRIGUEZ (MR1420)




                                                12
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 13 of 26




      Exhibit A
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 14 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 15 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 16 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 17 of 26




      Exhibit B
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 18 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 19 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 20 of 26




      Exhibit C
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 21 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 22 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 23 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 24 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 25 of 26
Case 7:19-cv-08896-CS Document 1 Filed 09/25/19 Page 26 of 26
